                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

EDWARD JOSE DIAZ,

            Petitioner,

v.                                   Case No: 2:19-cv-419-FtM-29MRM
                                       Case No. 2:05-CR-30-FTM-29MRM
UNITED STATES OF AMERICA,

            Respondent.



                           OPINION AND ORDER

     This matter comes before the Court on petitioner's Motion to

Vacate, Set Aside, or Correct Sentence (Cv. Doc. #1) filed on June

21, 2019.    The United States’ Response (Cv. Doc. #10) was filed

on August 26, 2019.    On October 7, 2019, petitioner filed a Motion

to Supplement § 2255 (Cv. Doc. #15), to which the United States

has not responded.

     Also before the Court is the United States’ Motion to Compel

Former Defense Counsel to Disclose Substance of Communications

(Cv. Doc. #6), filed on July 2, 2019.    Petitioner filed a Response

(Cv. Doc. #12) in opposition on September 11, 2019.

                                   I.

     Petitioner is serving a sentence based upon violations of his

supervised release.       Petitioner asserts his attorney rendered

ineffective assistance of counsel at the final revocation hearing

by failing to challenge the legality of the traffic stop and the
admissibility of the resulting evidence.                    Petitioner also asserts

his attorney failed to consult with him about an appeal and failed

to   file   a   direct     appeal   on    his     behalf.          In   the   motion      to

supplement,      petitioner    asserts         that    he     should    not   have      been

sentenced based on Grade A violations in light of certain Supreme

Court decisions which made that determination a matter for a jury,

not the judge.

                                           II.

       In a Fourth Superseding Petition (Cr. Doc. #99), petitioner

was charged with four violations of his supervised release, all

occurring on March 23, 2017: (1)               New criminal conduct consisting

of battery on a law enforcement officer; (2) new criminal conduct

consisting of fleeing to elude a law enforcement officer; (3) new

criminal    conduct      consisting       of    aggravated         assault    on    a    law

enforcement officer; and (4) new criminal conduct consisting of

resisting an officer with violence.                     At the final revocation

hearing, petitioner admitted the first and second violations, and

the Court heard testimony of Deputy Corey Edmond as to the third

and fourth violations.         (Cr. Doc. #143.)                The Court determined

that   Violations     One    and    Two    were       Grade    B   violations,          while

Violations Three and Four were Grade A violations.                            (Id.)      The

Court adjudicated petitioner guilty of all four violations, and

sentenced       him   to    twenty-four         months        imprisonment         to    run




                                         - 2 -
concurrently with each other and consecutively with a state court

conviction.      (Cr. Doc. #142.)       No direct appeal was filed.

  A. Failure to Challenge Legality of Traffic Stop

     Petitioner argues that his attorney should have challenged

the legality of the traffic stop and the admissibility of the

resulting conduct, which formed the bases for violations three and

four.      Failure     to    do   so,    petitioner   asserts,     constituted

ineffective assistance of counsel.

     (1)      Ineffective    Assistance     of   Counsel   -   General    Legal
              Principles

     The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.               To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but    for   the    deficient    performance,   the    result    of   the

proceeding would have been different.            See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

(2010)).      “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court

need not address both Strickland prongs if the petitioner fails to

satisfy either of them.”          Kokal v. Sec'y, Dep't of Corr., 623 F.3d




                                        - 3 -
1331, 1344 (11th Cir. 2010) (citations omitted).

      The   proper   measure   of   attorney      performance    is    “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.     Hinton,      571   U.S.   at   273     (internal

quotations and citations omitted).          “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”          Strickland, 466 U.S. at 689;

see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.             See Strickland,

466 U.S. at 689-90.

      To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.                See Rose

v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).             Additionally, an

attorney is not ineffective for failing to raise or preserve a

meritless issue.     See United States v. Winfield, 960 F.2d 970, 974

(11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10

(11th Cir. 1989).




                                    - 4 -
        (2)     Final Revocation Hearing Testimony

        At    the     final   revocation     hearing,    Deputy   Corey     Edmond

testified that on March 23, 2017, he was a deputy with the Lee

County       Sheriff’s    Office.     (Cr.     Doc.    #146.)     Deputy    Edmond

testified that he was a duly appointed law enforcement officer

with the State of Florida and was engaged in the lawful performance

of his official duties by assisting narcotics officers with an

investigation.           Deputy Edmond was wearing a full uniform and

driving a marked patrol vehicle.

        Sergeant Park, one of the narcotics officers, informed Deputy

Edmond by radio that they were following a vehicle which had

committed the traffic infraction of failure to maintain lane.

Sgt. Park requested Deputy Edmond to pull the vehicle over for the

infraction and to identify the driver.                  Deputy Edmond did not

personally see the traffic violation being committed, but relied

on information provided by Sgt. Park.

        Deputy Edmond activated his emergency lights and caught up to

the vehicle as it was making a U-turn at the dead end of a cul-

de-sac.         The    vehicle   stopped,    and    Deputy   Edmond     exited   his

vehicle, approached the driver’s side, and made contact with the

driver. As Deputy Edmond was approaching, he saw the driver,

identified as petitioner Edward Diaz, crouch down then sit back

up. Deputy Edmond told the driver why he had been stopped, then

asked     for    his     driver’s   license,       registration   and    proof   of



                                       - 5 -
insurance.      During the conversation Deputy Edmond noticed an

unmarked orange pill bottle in the vehicle, and asked petitioner

what was in the bottle.         Petitioner shook the bottle and said

“nothing.”     Deputy Edmond opened the door and told petitioner to

step out of the car.

       Petitioner paused, shook his head, turned the car back on,

and    put   the   vehicle    into     drive.     Deputy     Edmond   tried

unsuccessfully     to   wrestle      petitioner   out   of   the   vehicle.

Petitioner kept hitting the deputy as Deputy Edmond told him to

get out of the vehicle.      The vehicle began moving forward, dragging

Deputy Edmond with it.       Deputy Edmond hopped into the vehicle to

avoid being dragged under it, as petitioner continued to punch

him.    Deputy Edmond lost his grip, and fell backwards out of the

vehicle.     The vehicle’s tire was coming at Deputy Edmond as he lay

on the ground, and would have crushed his head had Deputy Edmond

not rolled away.     Petitioner sped away driving the vehicle.

       Deputy Edmond notified dispatch, then pursued petitioner in

his marked patrol vehicle.        After a high-speed chase petitioner’s

vehicle came to a stop when it rolled over.             Petitioner got out

of the vehicle and began to run away.               Deputy Edmond tased

petitioner and arrested him.         (Cr. Doc. #146.)

       (3)    Resolution of Ineffective Assistance Claim

       Petitioner asserts that his attorney was constitutionally

obligated to challenge the legality of the traffic stop and the



                                     - 6 -
admissibility of the resulting evidence, but failed to do so.

Applying      the     ineffective        assistance      of    counsel     standards

summarized     above,    the     Court    finds    there   was   no    violation   of

petitioner’s right to effective assistance of counsel.

      Even if petitioner’s attorney would have filed a motion to

suppress, and even if the evidence was insufficient to justify a

traffic stop under Whren v. United States, 517 U.S. 806, 810

(1996),    petitioner      has     suffered       no   prejudice.        The   Fourth

Amendment’s exclusionary rule does not apply to supervised release

revocation proceedings.            United States v. Hill, 946 F.3d 1239,

1242 (11th Cir. 2020); United States v. Diallo, 711 F. App’x 507,

512   (11th    Cir.     2017).      Because       petitioner     has   suffered    no

prejudice, he cannot establish ineffective assistance of counsel.

  B. Failure to File Direct Appeal

      Petitioner asserts that he wanted to appeal, but his attorney

“did not advise the Defendant about the advantages or disadvantages

of filing an appeal.           Defense counsel made no reasonable effort

to discover the defendants[’] wishes.”                     (Cv. Doc. #1, p. 8.)

Somewhat inconsistently, petitioner also asserts that his attorney

“fail[ed] to follow the defendants[’] express instruction with

respect to an appeal” (Id.) and that defendant “expressed a desire

to appeal.”     (Cv. Doc. #1, p. 9.)

      If petitioner explicitly requested that his attorney file a

notice of appeal, the attorney was obligated to do so.                         Roe v.



                                         - 7 -
Flores Ortega, 528 U.S. 470, 477-80 (2000).     Prejudice is presumed

when counsel’s deficient performance deprives a defendant of an

appeal he otherwise would have taken. Garza v. Idaho, ––– U.S. ––

––, 139 S. Ct. 738, 744 (2019).          Additionally, petitioner can

establish ineffective assistance by showing that counsel failed to

adequately consult with him about an appeal and that, had he

received reasonable advice from counsel about the appeal, he would

have instructed his counsel to file an appeal. Flores-Ortega, 528

U.S.   at   478,   484,   486.   “[A]dequate   consultation   requires

informing a client about his right to appeal, advising the client

about the advantages and disadvantages of taking an appeal, and

making a reasonable effort to determine whether the client wishes

to pursue an appeal, regardless of the merits of such an appeal.”.

Thompson v. United States, 504 F.3d 1203, 1206 (11th Cir. 2007)

(citation omitted).       Petitioner must show that counsel had a

“constitutionally-imposed duty to consult with the defendant,”

Flores-Ortega, 528 U.S. at 480, which occurs when (1) a rational

defendant would want to appeal; or (2) the particular defendant

reasonably demonstrated an interest in appealing.       Thompson, 504

F.3d at 1207. The court must take into account all the information

counsel knew or should have known.        Flores-Ortega, 528 U.S. at

480.   While there is no “bright-line rule” that counsel must always

consult with a defendant regarding an appeal, the Supreme Court




                                 - 8 -
has recognized that counsel will have a duty to consult “in the

vast majority of cases.” Id. at 480 & 481.

       Petitioner’s   allegations        are   sufficient           to   justify   an

evidentiary     hearing,    as   the   government     concedes.           See    Rules

Governing § 2255 Cases in the United States District Courts, Rule

8(a).    The Court will appoint counsel for the hearing.                  Id., 8(b),

(c).      As   petitioner    was   represented      by    the       Federal     Public

Defender’s Office for the revocation, the Court will appoint the

next available attorney from the CJA Panel.

  C. Government’s Motion to Compel

        The government has filed a Motion to Compel Former Defense

Counsel to Disclose Substance of Communications (Cv. Doc. #6) so

that it may adequately respond to the ineffective assistance of

counsel    issues.     The       government    asks      the    Court      to    order

petitioner’s     former     counsel      to    provide         an    affidavit     of

conversations and other information with petitioner concerning the

matters petitioner raised in his § 2255 motion.                     The only matter

which remains outstanding is the issues involving a direct appeal

after the final revocation hearing.

       It is clear that a defendant who files a motion claiming his

attorney provided ineffective assistance of counsel has waived his

attorney-client privilege as to matters relevant to the motion.

A party “waives its attorney-client privilege when it injects into

[ ] litigation an issue that requires testimony from its attorneys



                                       - 9 -
or   testimony     concerning    the    reasonableness      of   its    attorneys'

conduct.”   GAB Bus. Servs., Inc. v. Syndicate, 627, 809 F.2d 755,

762 (11th Cir. 1987).          See also Johnson v. Ala., 256 F.3d 1156,

1178 (11th Cir. 2001); Laughner v. United States, 373 F.2d 326,

327 (5th Cir. 1967) (“The [attorney-client] privilege is not an

inviolable seal upon the attorney's lips. It may be waived by the

client; and where, as here, the client alleges a breach of duty to

him by the attorney, we have not the slightest scruple about

deciding    that    he    thereby      waives     the   privilege      as   to   all

communications relevant to that issue.”)

      Here, petitioner has waived his attorney-client privilege as

to all matters relevant to whether his attorney consulted with him

regarding   filing       an   appeal   and   to   petitioner’s      decision     and

instructions regarding such an appeal.                  Former counsel may not

assert the attorney-client privilege as to such matters, and will

be compelled to testify at the evidentiary hearing.                     The Court

also directs former counsel to provide a copy of any and all

documents relating to such issues to government counsel and to

counsel to be appointed for petitioner.                  The Court declines to

compel former counsel to provide an affidavit.                      Additionally,

while former counsel may not assert attorney-client privilege in

any interview with the government concerning petitioner’s motion,

former counsel, like all witnesses, need not submit to a pre-

hearing interview.        United States v. Dryden, 423 F.2d 1175, 1177



                                       - 10 -
(5th Cir. 1970) (“A witness may refuse to be interviewed or dictate

the circumstances under which he will submit to an interview.

Byrnes v. United States, 327 F.2d 825 (9th Cir. 1964)”).

  D. Motion to Supplement

       Petitioner seeks to supplement his §2255 motion to add a claim

that   he   should   not   have   been   sentenced   based   upon   Grade   A

violations without a jury trial.         The Court will allow the issue

to be added to the § 2255 motion, but denies it on the merits.

       The Eleventh Circuit recently described how the grade of the

violation impacts the determination of the Sentencing Guidelines

range:

            The advisory sentencing range for violation of
            supervised release is determined based on the
            grade of the violation as set out in a policy
            statement   to the    Sentencing   Guidelines.
            U.S.S.G. § 7B1.1. A Grade A violation of
            supervised release is any conduct constituting
            either: “(A) a federal, state, or local
            offense punishable by a term of imprisonment
            exceeding one year that” (i) is a crime of
            violence, (ii) is a controlled substance
            offense, or (iii) involves the “possession of
            a firearm or destructive device of a type
            described in 26 U.S.C. § 5845(a)”; or “(B) any
            other federal, state, or local offense
            punishable by a term of imprisonment exceeding
            twenty years.” U.S.S.G. § 7B1.1(a)(1). A Grade
            B violation is “any other federal, state, or
            local offense punishable by a term of
            imprisonment exceeding one year.” U.S.S.G. §
            7B1.1(a)(2). A Grade C violation is “a
            federal, state, or local offense punishable by
            a term of imprisonment of one year or less, or
            ... a violation of any other condition of
            supervision.” U.S.S.G. § 7B1.1(a)(3). If there
            is more than one violation of the conditions



                                   - 11 -
           of supervised release, the grade of the
           defendant’s violation is determined by the
           violation with the highest grade. U.S.S.G. §
           7B1.1(b). The commentary to U.S.S.G. § 7B1.1
           provides that the grade of the violation “does
           not depend upon the conduct that is the
           subject of criminal charges or of which the
           defendant   is   convicted   in   a   criminal
           proceeding. Rather, the grade of the violation
           is to be based on the defendant’s actual
           conduct.” U.S.S.G. § 7B1.1, comment. (n.1).1

United States v. Cade,           F. App’x           , 18-12123, 2019 WL

6170790, at *2 (11th Cir. Nov. 20, 2019).           The determination of

the grade of an offense is a matter for the judge.          The Eleventh

Circuit   has   recently   addressed   both   the    concept   raised   by

petitioner based on prior decisions and the recent decision of

United States v. Haymond, 139 S. Ct. 2369 (2019):

           In Apprendi, the Supreme Court held that,
           “[o]ther than the fact of a prior conviction,
           any fact that increases the penalty for a
           crime beyond the prescribed statutory maximum
           must be submitted to a jury, and proved beyond
           a reasonable doubt.” 530 U.S. at 490, 120 S.
           Ct. 2348. Similarly, in Alleyne v. United
           States, 570 U.S. 99, 133 S. Ct. 2151, 186 L.
           Ed. 2d 314 (2013), the Supreme Court held that
           any   fact   that   “aggravates   the   legally
           prescribed range of allowable sentences” for
           a crime is an “element” that must be submitted
           to a jury. Alleyne, 570 U.S. at 115-16, 133 S.
           Ct. 2151. But the Supreme Court and this Court
           both have held that, although supervised-
           release     violations     often    lead     to
           reimprisonment, the violative conduct need
           only   be   found  by   a   judge   under   the
           preponderance of the evidence standard, and
           not by a jury beyond a reasonable doubt.
           Johnson v. United States, 529 U.S. 694, 700,
           120 S. Ct. 1795, 146 L.Ed.2d 727 (2000);
           United States v. Cunningham, 607 F.3d 1264,



                                - 12 -
          1268 (11th Cir. 2010) (“[W]e hold [that] §
          3583(e)(3) does not violate the Fifth or Sixth
          Amendments because the violation of supervised
          release need only be proven by a preponderance
          of the evidence, and there is no right to trial
          by jury in a supervised release revocation
          hearing.”). We are bound by this precedent.
          See United States v. Brown, 342 F.3d 1245,
          1246 (11th Cir. 2003) (explaining that a prior
          panel precedent binds subsequent panels unless
          or until it is overruled or undermined to the
          point of abrogation by this Court sitting en
          banc or by the Supreme Court).

United States v. Horne, 789 F. App’x 139, 142–43 (11th Cir. 2019).

Accordingly, the Court finds there was no violation of the various

Supreme Court cases when the Court determined the grade of the

violations.

     Accordingly, it is hereby

     ORDERED:

     1. Petitioner's   Motion   to   Vacate,   Set   Aside,   or   Correct

       Sentence (Doc. #1) is DENIED as to the alleged ineffective

       assistance of counsel for failing to raise Fourth Amendment

       challenges.

     2. Petitioner’s Motion is TAKEN UNDER ADVISEMENT as to the

       failure to consult or take a direct appeal after the final

       revocation.

     3. Petitioner’s Motion to Supplement (Cv. Doc. #15) is GRANTED

       to the extent that the Court considered the issue, and the

       issue is DENIED on the merits.            Judgment is withheld




                                - 13 -
       pending the resolution of the remaining issue taken under

       advisement.

     4. The Clerk of the Court is directed to appoint the next

       available attorney on the CJA Panel who qualifies under 18

       U.S.C. § 3006A to represent petitioner in this matter, and

       to add counsel on the docket.

     5. The Motion to Compel Former Defense Counsel to Disclose

       Substance of Communications (Cv. Doc. #6) is GRANTED IN

       PART AND DENIED IN PART as set forth above.

    6. The evidentiary hearing will be scheduled by separate

       notice before the undersigned.

    7. The United States Attorney’s Office shall take appropriate

       steps to obtain petitioner’s presence in the Fort Myers

       Division forthwith.

     DONE and ORDERED at Fort Myers, Florida, this   3rd   day of

March, 2020.




Copies:
Petitioner
FPD
AUSA




                             - 14 -
